MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Oct 30 2015, 8:30 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Willie J. Herman, Jr.,                                   October 30, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1504-CR-145
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1409-F6-243



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CR-145 | October 30, 2015   Page 1 of 4
[1]   Willie J. Herman appeals his conviction of Level 6 felony invasion of privacy. 1

      As the parties stipulated there was a valid no-contact order in place against

      Herman, we affirm.


                                    Facts and Procedural History
[2]   In July 2014, Herman was convicted of invading Mendy Rothgeb’s privacy. He

      was sentenced to a year of unsupervised probation and he was ordered to have

      no contact with Rothgeb while he was on probation. The State moved in

      August 2014 to revoke Herman’s suspended sentence, after he was arrested and

      charged with invasion of privacy in another case. On September 9, 2014, the

      trial court ordered Herman’s sentence modified to sixty days executed with

      credit for time served.


[3]   On September 21, 2014, Fort Wayne police responded to a 911 call and found

      Herman at Rothgeb’s residence. She told police Herman had hit her. Herman

      was charged with domestic battery and invasion of privacy. A jury found him

      not guilty of the former but guilty of the latter.


[4]   At the trial on the present offense, the parties agreed the judge would instruct

      the jury “a no-contact order was issued by the Court on behalf of Mendy

      Rothgeb on July 15th, 2014, and was lawfully in place on September 21st,




      1
          Ind. Code § 35-46-1-15.1. Herman was found not guilty of domestic battery.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CR-145 | October 30, 2015   Page 2 of 4
      2015.” 2 (Tr. at 222.) The jury found Herman guilty of Level 6 felony invasion

      of privacy.


                                      Discussion and Decision
[5]   A person who knowingly or intentionally violates a no contact order issued as a

      condition of probation commits invasion of privacy. Ind. Code § 35-46-1-15.1.

      That offense is a Class A misdemeanor, but becomes a Level 6 felony if the

      person has a prior unrelated conviction of invasion of privacy. Id. Herman did.


[6]   On a challenge to the sufficiency of evidence to support a conviction, we do not

      reweigh evidence or judge the credibility of witnesses, and we respect the jury’s

      exclusive province to weigh conflicting evidence. McHenry v. State, 820 N.E.2d

      124, 126 (Ind. 2005). We consider only the probative evidence and reasonable

      inferences supporting the verdict. Id. We affirm if the probative evidence and

      reasonable inferences drawn from the evidence could have allowed a reasonable

      trier of fact to find the defendant guilty beyond a reasonable doubt. Id.


[7]   Herman notes the no-contact order applied while he was on probation, and

      argues the State did not prove he was on probation and the no-contact order

      was still valid after the sentence modification of September 9, 2014. He notes




      2
        The trial court presumably meant September 21, 2014, the date of the charged offense. The record does not
      reflect whether the trial court stated the date correctly when instructing the jury.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CR-145 | October 30, 2015          Page 3 of 4
      the September 9 entry is silent as to the no-contact order or whether Herman

      was still on probation.


[8]   We cannot find reversible error. The parties stipulated the jury would be told

      the no-contact order was lawfully in place on the date of Herman’s offense.

      Once a stipulation is entered into between the parties, the facts so stipulated are

      conclusive on both the parties and the tribunal. Coonan v. State, 269 Ind. 578,

      583, 382 N.E.2d 157, 162 (1978), cert. denied sub nom. Coonan v. Indiana, 440

      U.S. 984 (1979). In light of that stipulation, we affirm Herman’s conviction.


[9]   Affirmed.


      Crone, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1504-CR-145 | October 30, 2015   Page 4 of 4